Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 11-20 are objected to because of the following informalities:  
Claims 11-20 are objected to under 37 CFR 1.75 as being a substantial duplicates of Claims 1-10, respectively.  The only difference between the two claim sets is that Claim 1 is drawn to “a mounting device” and Clam 10 is drawn to “an apparatus.”  The bodies of each of the claims are identical.  The differences in the preamble are not enough to distinguish one claim set from the other.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 6 and 16 both recite a variation of “the top plate has a diameter sufficient to displace a load greater than 50 pounds over the surface of the structure.”  The specification does not disclose enough information for any person skilled in the art to make a top plate with such a diameter without undue experimentation.  First, these claims are very broad because they only recite a diameter rather than a specific diameter.  Moreover, the specification is silent regarding any examples of diameters and the associated loads that they can displace.  The top plate of the invention is a single piece of material and therefore a person of ordinary skill would have to create multiple iterations of the top plate with different diameters in an effort to determine the diameter that “is sufficient to displace a load greater than 50 pounds.”  The manufacturing of such iterations would amount to undue experimentation.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recite “a tether coupled to the bolt.”  Notably, the invention is drawn to a mounting device that includes a top plate rather than a system that includes a top plate and a tether attached thereto.  Therefore, the addition of the tether coupled to the bolt makes the scope of this invention unclear.  Additionally, none of the figures show a tether as being part of the claimed mounting device, which supports that idea that the “mounting device” per se does not require a tether to be coupled thereto.  Rather, the mounting device is intended to be used with a tether or any other device a user wishes to mount to the bolt.  As such, the tether of Claims 8 and 18 will be treated as a recitation of intended use rather than a required element of the mounting device.
Please note, if Applicant desires the tether to be a positively recited element of the claimed invention, then an independent system claim should be amended to the claim set and the figures must be amended to show a tether coupled to the bolt.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2007/0144830 to Mastenbroek (Mastenbroek).

    PNG
    media_image1.png
    508
    503
    media_image1.png
    Greyscale

Regarding Claims 1 and 11:  Mastenbroek discloses a mounting device comprising: a top plate (See Annotated Fig. A) including: a cone-shaped center portion (See Annotated Fig. A); a flange (See Annotated Fig. A) coupled to the cone-shaped center portion; a number of apertures (27) defined in the flange; and a number of fasteners (28) engaged with the apertures to couple the top plate to a surface of a structure.
Regarding Claims 2 and 12:  Mastenbroek discloses a mounting device of claim 1, wherein the flange (See Annotated Fig. A) seals a bottom side (See Annotated Fig. A) of the top plate to the surface of the structure.
Regarding Claims 3 and 13:  Mastenbroek discloses a mounting device of claim 2, wherein the flange includes a seal (See Annotated Fig. A) coupled to the bottom of the flange.
Regarding Claims 4 and 14:  Mastenbroek discloses a mounting device of claim 1, wherein the cone-shaped center portion has a convex paraboloid shape.  (See Annotated Fig. A)
Regarding Claims 5 and 15:  Mastenbroek discloses a mounting device of claim 4, wherein the flange includes at least one surface (See Annotated Fig. A) that is parallel to a surface of the structure, and a transition (see bend between the flange and the cone-shaped part) between the cone-shaped center portion and the flange forms an angle.
Regarding Claims 6 and 16:  Mastenbroek discloses a mounting device of claim 1, wherein the top plate has a diameter sufficient to displace a load greater than 50 pounds over the surface of the structure.  As discussed above, a specific diameter is not provided in the disclosure of the instant invention.  Also, note that Mastenbroek is used as a fall restraint for workpeople and therefore has a diameter that is sufficient to displace a load greater than 50 pounds over the surface.  As such, to the same extent as the instant invention bother claims “a diameter” and discloses “a diameter,” Mastenbroek disclose a diameter that is sufficient to displace a load greater than 50 pounds over the surface.
Regarding Claims 7 and 17:  Mastenbroek discloses a mounting device of claim 1, further comprising a bolt (2) extending through a first aperture (12) defined in the top plate.
Regarding Claims 8 and 18:  Mastenbroek discloses a mounting device of claim 7, further comprising a tether (see para. 0025, lines 10-14) coupled to the bolt.
Regarding Claims 9 and 19:  Mastenbroek discloses a mounting device of claim 7, wherein: the cone-shaped center portion has a convex paraboloid shape (See Annotated Fig. A) and the bolt (2) is located at a vertex of the convex paraboloid shape.
Regarding Claims 10 and 20:  Mastenbroek discloses a mounting device of claim 1, wherein the fasteners (28) are sealed from an environment.  Note that at least part of the fasteners is embedded within the seal and are sealed from an environment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  WO 2009142480, GB 2567500, DE 102011078114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632